MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                         FILED
court except for the purpose of establishing                         Jul 31 2017, 8:12 am

the defense of res judicata, collateral                                  CLERK
                                                                     Indiana Supreme Court
estoppel, or the law of the case.                                       Court of Appeals
                                                                          and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Julianne L. Fox                                          Kelly A. Lonnberg
Evansville, Indiana                                      Bamberger, Foreman, Oswald and
                                                         Hahn, LLP
                                                         Evansville, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In re the Matter of the Adoption                         July 31, 2017
of J.R.,                                                 Court of Appeals Case No.
                                                         82A01-1702-AD-321
B.R.,                                                    Appeal from the Vanderburgh
                                                         Superior Court
Appellant-Respondent,
                                                         The Honorable Renee Allen
        v.                                               Ferguson, Magistrate
                                                         Trial Court Cause No.
R.S.,                                                    82D04-1605-AD-68

Appellee-Petitioner.




Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 82A01-1702-AD-321 | July 31, 2017          Page 1 of 7
                               Case Summary and Issues
[1]   B.R. (“Father”) appeals the trial court’s order granting R.S.’s (“Maternal

      Grandmother”) petition to adopt J.R. (“Child”), raising three issues for our

      review, which we consolidate and restate as: 1) whether the trial court abused

      its discretion in denying Father’s motion for continuance, and 2) whether the

      trial court erred in concluding Father’s consent to adoption was not required.

      Concluding the trial court did not abuse its discretion in denying Father’s

      motion nor did it err in concluding Father’s consent was not required, we

      affirm.



                            Facts and Procedural History
[2]   Father and M.M. (“Mother”) ended their relationship shortly after Child’s birth

      in 2011 and Father received supervised parenting time. Over the next few

      years, Father’s participation in Child’s life was sporadic. He often failed to

      make child support payments and did not interact with Child during his

      parenting time. In addition, Father was addicted to drugs, committed

      numerous criminal acts, including smacking Mother in the face and violating a

      protective order Mother had put in place, and spent time in jail.


[3]   In April 2015, Father was charged with several drug-related offenses and was

      jailed. In the same month, Father called Mother on one occasion to speak with

      Child, but Mother did not allow Father to speak with Child because she did not




      Court of Appeals of Indiana | Memorandum Decision 82A01-1702-AD-321 | July 31, 2017   Page 2 of 7
      feel comfortable doing so. Father has remained incarcerated since April 2015

      and did not contact Mother, Maternal Grandmother, or Child until May 2016.


[4]   On May 10, 2016, Maternal Grandmother filed a petition to adopt Child.

      Mother consented to the adoption, and Mother and Maternal Grandmother

      expressed an intent to co-parent Child. The petition alleged Father’s consent to

      the adoption was not required. At a hearing on the petition in January 2017,

      Father, appearing telephonically, intended to have his grandparents testify on

      his behalf. After Maternal Grandmother and Father presented their evidence,

      Father learned his grandparents were not present and moved to continue the

      hearing to allow his grandparents to testify later. The trial court denied the

      continuance.


[5]   Following the hearing, the trial court entered an order granting Maternal

      Grandmother’s petition, explaining Father’s consent was not required:

              Father is unfit and it is in the best interests of the child to
              dispense with his consent pursuant to Indiana Code 31-19-9-
              8(a)(11), that the Father has abandoned the Child by failing to
              make more than token efforts to support or communicate with
              the Child for at least six months pursuant to Indiana Code 31-19-
              9-8(a)(1) in the six months immediately preceding the filing of
              the adoption petition, and also that the father has failed to
              financially support and significant[ly] maintain contact with the
              Child while the child was in the custody of another person for a
              period of at least one year pursuant to Indiana Code 31-19-9-
              8(a)(2).




      Court of Appeals of Indiana | Memorandum Decision 82A01-1702-AD-321 | July 31, 2017   Page 3 of 7
      Appellant’s Appendix, Volume II at 3. This appeal ensued. Additional facts

      will be added as necessary.



                                 Discussion and Decision
                                 I. Motion for Continuance
[6]   Father contends the trial court abused its discretion in denying his motion for

      continuance. However, Father fails to cite to any statutory authority or case

      law, or any portions of the record supporting his claim. His argument is

      therefore waived for failure to present a cogent argument. Ind. Appellate Rule

      46(A)(8). Waiver notwithstanding, Father knew of the adoption proceedings

      for nearly seven months prior to the hearing and the record reveals Father was

      in contact with his grandparents in the interim despite his incarceration.

      Therefore, Father had a full opportunity to ensure his grandparents’ presence at

      the hearing. Father has not shown good cause for granting his motion for

      continuance. See F.M. v. N.B., 979 N.E.2d 1036, 1039 (Ind. Ct. App. 2012)

      (noting a trial court abuses its discretion in denying a motion for continuance

      when the moving party demonstrates good cause for granting the motion).


                                   II. Consent to Adoption
[7]   Father also contends the trial court erred in concluding his consent was not

      required. We disagree.


[8]   When reviewing a trial court’s ruling in adoption proceedings, we will not

      disturb the ruling unless the evidence leads to but one conclusion and the trial

      Court of Appeals of Indiana | Memorandum Decision 82A01-1702-AD-321 | July 31, 2017   Page 4 of 7
      court reached an opposite conclusion. Rust v. Lawson, 714 N.E.2d 769, 771

      (Ind. Ct. App. 1999), trans. denied. We presume the trial court’s decision is

      correct and consider the evidence in the light most favorable to the decision. Id.

      at 771-72. We will not reweigh the evidence. E.W. v. J.W., 20 N.E.3d 889, 894

      (Ind. Ct. App. 2014), trans. denied. In addition, where, as here, a trial court

      makes findings of fact and conclusions thereon, we apply a two-tiered standard

      of review: first, we determine whether the evidence in the record supports the

      findings, and second, whether the findings support the judgment. In re Adoption

      of T.W., 859 N.E.2d 1215, 1217 (Ind. Ct. App. 2006).


[9]   Indiana Code section 31-19-9-8(a) provides consent to adoption is not required

      from any of the following:


              (1) A parent or parents if the child is adjudged to have been
              abandoned or deserted for at least six (6) months immediately
              preceding the date of the filing of the petition for adoption.
              (2) A parent of a child in the custody of another person if for a
              period of at least one (1) year the parent:
                    (A) fails without justifiable cause to communicate
                    significantly with the child when able to do so; or
                    (B) knowingly fails to provide for the care and support of
                    the child when able to do so as required by law or judicial
                    decree.
              ***
              (11) A parent if:
                    (A) a petitioner for adoption proves by clear and
                    convincing evidence that the parent is unfit to be a parent;
                    and
                    (B) the best interests of the child sought to be adopted
                    would be served if the court dispensed with the parent’s
                    consent.

      Court of Appeals of Indiana | Memorandum Decision 82A01-1702-AD-321 | July 31, 2017   Page 5 of 7
       This statute is written in the disjunctive, and as such, each provision provides

       independent grounds for dispensing with parental consent. In re Adoption of

       T.W., 859 N.E.2d at 1218. The party petitioning for adoption must prove by

       clear and convincing evidence the parent’s consent to adoption is not required.

       Id. at 1217. The trial court concluded Maternal Grandmother met her burden

       in proving Father’s consent was not required pursuant to all four provisions

       noted above. On appeal, Father challenges each conclusion, but because the

       statute is written in the disjunctive, we need only address one provision.


[10]   Father contends the evidence is insufficient to support the trial court’s

       conclusion that he failed without justifiable cause to significantly communicate

       with Child for a period of one year when able to do so pursuant to subsection

       (a)(2)(A). Specifically, he cites only to Mother’s testimony where she admitted

       thwarting Father’s attempt to contact Child when Father was in jail in April

       2015 and appears to argue he was therefore unable to contact Child. Father is

       correct in asserting that a custodian’s efforts “to hamper or thwart

       communication between parent and child are relevant in determining the ability

       to communicate.” Id. at 1218. However, it is necessary to emphasize that

       evidence showing a custodian hampered or thwarted communications is merely

       “relevant” to the determination, not dispositive of the issue. See id. Therefore,

       Father’s argument invites this court to reweigh the evidence, which we will not

       do. E.W., 20 N.E.3d at 894. The record establishes Father did not

       communicate in any manner with Child between April 2015 and May 2016

       despite being able to do so. Although Father was incarcerated during this


       Court of Appeals of Indiana | Memorandum Decision 82A01-1702-AD-321 | July 31, 2017   Page 6 of 7
       period, Father had the ability to contact Child, but did not even attempt to

       contact Child after the initial phone call in April 2015. Even assuming Father

       did try to contact Child by phone and failed, not once did Father attempt

       another method. In fact, Father sent at least thirty letters while incarcerated

       and not one letter was sent to Child.1 The evidence is sufficient to support the

       finding Father failed without justifiable cause to communicate significantly with

       Child for a period of one year despite being able to do so and therefore the trial

       court did not err in concluding Father’s consent to adoption was not required.



                                                   Conclusion
[11]   The trial court did not abuse its discretion in denying Father’s motion for

       continuance nor did it err in concluding Father’s consent to the adoption was

       not required. Accordingly, we affirm.


[12]   Affirmed.


       Vaidik, C.J., and Bailey, J., concur.




       1
         Father testified at the hearing he was unable to contact Child in jail while awaiting his trial in the spring and
       summer of 2015 because Mother blocked the jail’s phone number. However, even assuming the trial court
       found this testimony to be credible, there is nothing in the record showing Father attempted to contact Child
       by mail, nor did he attempt to contact Child by phone or mail once incarcerated in the Department of
       Correction following his trial. Father also testified he could not contact Child by mail because he could not
       remember Mother’s address, and when he did regain his memory, he did not have sufficient funds for
       postage. Father did not submit any evidence to corroborate his testimony, and it is clear from the record the
       trial court did not find Father’s testimony to be credible. See Tr., Vol. I at 149 (“Court doesn’t believe that
       that is a convincing argument and believes that the father did have a way to force communication with the
       child at least through the U.S. mail.”).

       Court of Appeals of Indiana | Memorandum Decision 82A01-1702-AD-321 | July 31, 2017                    Page 7 of 7